908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wendell NOLAN, Plaintiff-Appellant,v.UNIVERSITY OF SOUTH CAROLINA;  John Montgomery;  JamesBerry;  James B. Holderman;  Kenneth Gaines;  Robert Wilcox;David Owen;  Phil Lacy;  Joanne Heiting;  Nathan Crystal;Christie Barrett;  David Shipley;  Charles Randall;  JanetGoings;  Sharon Williams, Defendants-Appellees.
No. 90-2612.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 22, 1990.Decided:  June 20, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry Michael Herlong, Jr., United States Magistrate.  (C/A No. 89-2150-3-OB).
Wendell Nolan, appellant pro se.
William L. Pope, Pope & Rodgers, Columbia, S.C., for appellees.
D.S.C.
DISMISSED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Wendell Nolan appeals the district court's discovery order.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.